Citation Nr: 0803454	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected, inactive pulmonary tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to November 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's claim was remanded by the Board in February 
2007 so as to provide the veteran with proper VCAA 
notification with regard to the criteria for secondary 
service connection, as well as to obtain a medical opinion as 
to whether the veteran's COPD is etiologically related to, or 
aggravated by, her service-connected TB.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay in this case, 
additional development is needed.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance. The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

In the Board's prior remand, the Board requested that the 
veteran be afforded an additional VA opinion if the original 
examiner was available, or, in the alternate, a new VA 
examination to determine whether the veteran's COPD was 
proximately due to, or permanently aggravated by, her 
service-connected, inactive TB. The examiner was requested to 
render an opinion, in pertinent part, as follows:

A.  Based on a review of the claims file and 
any examination findings, the examiner should 
state the medical probabilities (less likely 
than not; at least as likely as not; or more 
likely than not) that the veteran's COPD is 
proximately due to, or the result of, her 
inactive, service-connected tuberculosis.  

B.  The examiner should also opine as to the 
medical probabilities (less likely than not; 
at least as likely as not; or more likely than 
not) that her COPD is permanently aggravated 
by the veteran's service-connected 
tuberculosis.  The examiner should note that 
aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a 
temporary flare-up of symptoms.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.  

However, the VA examiner appears to have answered only a part 
of the Board's remand inquiry.  Specifically, although the VA 
examiner's May 2007 opinion addressed question A, the report 
omitted a response to question B.  Thus, the case should be 
returned to a VA examiner to address this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who provided 
the May 2007 opinion to provide an 
opinion regarding the question below.  If 
he is unavailable, refer the case to 
another suitably qualified examiner.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.    
Based on a review of the claims file and 
any examination findings, the examiner 
should opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that her COPD is permanently 
aggravated by the veteran's service-
connected tuberculosis.  The examiner 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.  

2.  The RO should review the 
supplemental medical opinion to ensure 
that it is in complete compliance with 
this remand.  If deficient in any 
manner, the RO must implement 
corrective procedures at once.

3.  The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



